--------------------------------------------------------------------------------

Exhibit 10.30
 
Third Amendment


to


Second Lien Term Loan Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of May 1, 2007

 

--------------------------------------------------------------------------------



Third Amendment to Second Lien Term Loan Agreement


This Third Amendment to Second Lien Term Loan Agreement (this “Third Amendment”)
executed effective as of the 1st of May, 2007 (the “Third Amendment Effective
Date”) is among Rosetta Resources Inc., a corporation formed under the laws of
the State of Delaware (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Obligors”); each of the
Lenders that is a signatory hereto; and BNP Paribas, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”).


Recitals


A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Lien Term Loan Agreement dated as of July 7, 2005, as
amended by the First Amendment to Second Lien Term Loan Agreement dated
September 26, 2005 and the Second Amendment to Second Lien Term Loan Agreement,
dated December 6, 2006 (as amended, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.


B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.           Defined Terms.  Each capitalized term which is defined in
the Credit Agreement, but which is not defined in this Third Amendment, shall
have the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Third Amendment refer to the Credit
Agreement.


Section 2.           Amendments to Credit Agreement.


2.1           Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:


“Agreement” means this Second Lien Term Loan Agreement, as amended by the First
Amendment to Second Lien Term Loan Agreement, dated September 26, 2005, the
Second Amendment to Second Lien Term Loan Agreement, dated December 6, 2006 and
the Third Amendment to Second Lien Term Loan Agreement, dated May 1, 2007, as
the same may from time to time be further amended, modified, supplemented or
restated.


2.2           Section 9.19(b).  Section 9.19(b) is hereby amended and restated
in its entirety as follows (bold indicates changes from the previous Section
9.19(b)):
 
Page 1

--------------------------------------------------------------------------------



“(b) Swap Agreements in respect of commodities (including price Swap Agreements,
basis differential Swap Agreements, caps, collars, floors and other similar
agreements described in the definition of “Swap Agreements”) (i) with an
Approved Counterparty and (ii) the notional volumes for which, (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date each such Swap Agreement is executed, (A) 100% of
the reasonably anticipated projected production (as shown in the most recent
Reserve Report and/or in another engineering report which is in form and
substance satisfactory to the Administrative Agent) from proved, developed,
producing Oil and Gas Properties for each twelve month period during which each
such Swap Agreement is in effect, for the next thirty-six months succeeding the
execution of each such Swap Agreement, (B) 75% of the reasonably anticipated
projected production (as shown in the most recent Reserve Report and/or in
another engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, producing Oil and Gas Properties
for each twelve month period during which each such Swap Agreement is in effect,
for each twelve month period after the first thirty-six months after each such
Swap Agreement is executed, (C) 50% of the reasonably anticipated projected
production (as shown in the most recent Reserve Report and/or in another
engineering report which is in form and substance satisfactory to the
Administrative Agent) from proved, developed, non-producing Oil and Gas
Properties for each twelve month period during which each such Swap Agreement is
in effect, for the next twenty-four months succeeding the execution of each such
Swap Agreement and (D) 35% of the reasonably anticipated projected production
(as shown in the most recent Reserve Report and/or in another engineering report
which is in form and substance satisfactory to the Administrative Agent) from
proved, developed, non-producing Oil and Gas Properties for each twelve month
period during which each such Swap Agreement is in effect, for the period of
twelve months succeeding the two-year anniversary of the execution of each such
Swap Agreement; provided, however, that for purposes of this Section 9.19(b),
put options and price floors for crude oil and natural gas shall be
disregarded;”


Section 3.           Conditions Precedent.  The effectiveness of this Third
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:


3.1           Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Third Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


3.2           Third Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Third Amendment from the Majority
Lenders.
 
Page 2

--------------------------------------------------------------------------------



3.3           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Third Amendment Effective Date.


Section 4.           Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Third
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Third Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that after giving effect to this Third Amendment and to the transactions
contemplated hereby, no Defaults exist under the Loan Documents or will exist
under the Loan Documents.


Section 5.           Miscellaneous.


5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Third Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Third Amendment.


5.2           Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this Third Amendment, (ii)
ratifies and affirms its obligations under the Guarantee Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guarantee Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guarantee Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness as
amended hereby.


5.3           Counterparts.  This Third Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.


5.4           No Oral Agreement.  This written Third Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


5.5           Governing Law.  This Third Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Page 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed effective as of the date first written above.




BORROWER:
ROSETTA RESOURCES INC.
             
By:
     
Michael J. Rosinski, Executive Vice President, Chief Financial Officer,
Secretary and Treasurer
           
GUARANTORS:
     
ROSETTA RESOURCES OFFSHORE, LLC
 
ROSETTA RESOURCES HOLDINGS, LLC
 
ROSETTA RESOURCES OPERATING GP, LLC
 
ROSETTA RESOURCES OPERATING LP
       
By: Rosetta Resources Operating GP, LLC, its general partner
             
By:
     
Michael J. Rosinski, Executive Vice President, Chief Financial Officer,
Secretary and Treasurer

 
Third Amendment – 2nd Lien Term Loan Agreement
Signature Page - 4
 
 

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent
             
By:
   
Name:
   
Title:
               
By:
   
Name:
   
Title:
       
LENDERS:
BNP PARIBAS
             
By:
   
Name:
   
Title:
               
By:
   
Name:
   
Title:
         
ENERGY COMPONENTS SPC EEP ENERGY EXPLORATION AND PRODUCTION SEGREGATED PORTFOLIO
             
By:
   
Name:
   
Title:
               
J.P. MORGAN WHITEFRIARS INC.
             
By:
   
Name:
   
Title:
 

 
Third Amendment – 2nd Lien Term Loan Agreement
Signature Page - 5

 

--------------------------------------------------------------------------------


 
LENDERS:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
             
By:
   
Name:
   
Title:
               
PRUCO LIFE INSURANCE COMPANY
             
By:
   
Name:
   
Title:
               
AMERICAN SKANDIA LIFE ASSURANCE CORPORATION
             
By:
Prudential Investment Management, Inc., as investment manager
             
By:
   
Name:
   
Title:
               
GATEWAY RECOVERY TRUST
       
By:
Prudential Investment Management, Inc., as asset manager
             
By:
   
Name:
   
Title:
 

 
Third Amendment – 2nd Lien Term Loan Agreement
Signature Page - 6
 
 

--------------------------------------------------------------------------------
